DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US Patent Publication 2016/0320803 in view of Cha et al., US Patent Publication 2015/0018045.
Regarding independent claim 1, Oh et al. teaches a touch display device (shown in figure 1 as given in paragraph 0061), comprising: 
a substrate (a lower protective film 120 of figure 2 as given in paragraphs 0066-0067) including a foldable region (paragraph 0061 explains that the entire device is flexible or foldable as shown in figure 1); 
display panel 100 of figure 2 as described in paragraph 0065); 
a touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) including a plurality of touch units (electrode pads to detect touch) on the foldable region of the 10substrate (a touch panel requires electrodes throughout to detect touch); and 
a cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) disposed on the touch layer (as shown in figure 2), wherein the cover window layer includes a plurality of patterns (coating tiles 231 of figure 2 as given in paragraphs 0072-0073) disposed on the foldable region of the substrate (shown in figure 4 to extend throughout the layer).
Oh et al. does not teach the device wherein at least one of the plurality of touch units partially overlaps with at least one of the plurality of patterns of the cover window layer, and the at least one of the plurality of patterns is directly touchable from outside. Cha et al. teaches the device wherein at least one of the plurality of touch units (rear patterns 258b of figures 16A and 16B are given in paragraph 0106 to detect touch) partially overlaps with at least one of the plurality of patterns (front patterns 258a of figures 16A and 16B) of the cover window layer (figures 16A and 16B show the overlap of the front patterns 258a and rear patterns 258b as given in paragraph 0106), and the at least one of the plurality of patterns is directly touchable from outside (figure 12 shows that pattern 258a is directly touchable by the finger from outside as also seen in figures 16A and 16B and discussed by the touch position of the front pattern 258a of paragraph 0106).
paragraph 0105 of Cha et al.).
Regarding claim 2, Oh et al. teaches the touch display device as claimed in claim 1, wherein the plurality of patterns are protrusions (figure 2 shows the patterns of the coating tiles 231 as given in paragraphs 0072-0073 to be protrusions).  
Regarding claim 4, Oh et al. teaches the touch display device as claimed in claim 1, wherein the at least one of 20the plurality of patterns has a profile in a cross-sectional view, and at least a part of the profile is curved (figure 12 shows the patterns of the coating tiles 231 to be curved on top in some embodiments as given in paragraphs 0108-0110).  
Regarding claim 5, Oh et al. teaches the touch display device as claimed in claim 1, wherein two adjacent patterns of the plurality of patterns are spaced from a spacing distance (paragraph 0030 explains that “a plurality of coating tiles on the first surface of the base layer that are spaced from each to have a gap between adjacent ones of the coating tiles”), and 25the spacing distance is less than a width of one of the shown in figure 4 where the spacings between the coating tiles is smaller than a width of the coating tiles, rendering this ratio obvious).  
Regarding claim 7, Oh et al. teaches the touch display device as claimed in claim 1, wherein the cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) further includes a base layer (base layer 210 of figure 2 as given in paragraph 0062) disposed between (as shown in figure 2) the touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) and the plurality of patterns (coating tiles 231 of figure 2 as given in paragraphs 0072-0073). 
Regarding claim 8, Oh et al. teaches the touch display device as claimed in claim 1, wherein an edge of one of the plurality of patterns is touched by a touch object (figures 1 and 2 show how the touch object of the pen touches the pattern of the coating tile 231 via the protection layer used to protect from impact of the touch as given in paragraph 0063).
Regarding independent claim 9, Oh et al. teaches a touch display device (shown in figure 1 as given in paragraph 0061), comprising: 
a substrate (a lower protective film 120 of figure 2 as given in paragraphs 0066-0067) including a foldable region (paragraph 0061 explains that the entire device is flexible or foldable as shown in figure 1); 
a display layer disposed on the substrate (display panel 100 of figure 2 as described in paragraph 0065); 
a touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) including a plurality of touch units (electrode pads to detect touch) on the foldable a touch panel requires electrodes throughout to detect touch); and 
a cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) disposed on the touch layer (as shown in figure 2), wherein the cover window layer includes a plurality of patterns (coating tiles 231 of figure 2 as given in paragraphs 0072-0073) disposed on the foldable region of the substrate (shown in figure 4 to extend throughout the layer).
Oh et al. does not teach the device wherein an area of at least one of the plurality of touch units is greater than an area of at least one of the plurality of patterns, and the at least one of the plurality of patterns is directly touchable from outside. Cha et al. teaches the device wherein an area of at least one of the plurality of touch units (rear patterns 258b of figures 16A and 16B are given in paragraph 0106 to detect touch) is greater than an area (the depictions of figures 16A and 16B show that rear patterns 258b is either shown to be greater in area than 258a or is made up of 258ba and 258bb where the combination is shown to be greater in area than front patterns 258a) of at least one of the plurality of patterns (front patterns 258a of figures 16A and 16B), and the at least one of the plurality of patterns is directly touchable from outside (figure 12 shows that pattern 258a is directly touchable by the finger from outside as also seen in figures 16A and 16B and discussed by the touch position of the front pattern 258a of paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the touchable nature of the patterns of the cover layer as taught by Cha et al. in the system of Oh et al. The rationale to combine would be so that paragraph 0105 of Cha et al.).
Regarding claim 10, Oh et al. teaches the touch display device as claimed in claim 9, wherein the plurality of patterns are protrusions (figure 2 shows the patterns of the coating tiles 231 as given in paragraphs 0072-0073 to be protrusions).  
Regarding claim 12, Oh et al. teaches the touch display device as claimed in claim 9, wherein the at least one of 20the plurality of patterns has a profile in a cross-sectional view, and at least a part of the profile is curved (figure 12 shows the patterns of the coating tiles 231 to be curved on top in some embodiments as given in paragraphs 0108-0110).  
Regarding claim 13, Oh et al. teaches the touch display device as claimed in claim 9, wherein two adjacent patterns of the plurality of patterns are spaced from a spacing distance (paragraph 0030 explains that “a plurality of coating tiles on the first surface of the base layer that are spaced from each to have a gap between adjacent ones of the coating tiles”), and 25the spacing distance is less than a width of one of the two adjacent patterns of the plurality of patterns (shown in figure 4 where the spacings between the coating tiles is smaller than a width of the coating tiles, rendering this ratio obvious).  
Regarding claim 15, Oh et al. teaches the touch display device as claimed in claim 9, wherein the cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) further includes a base layer (base layer 210 of figure 2 as given in paragraph 0062) disposed between (as shown in figure 2) the touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) and the plurality of patterns (coating tiles 231 of figure 2 as given in paragraphs 0072-0073). 
Regarding claim 16, Oh et al. teaches the touch display device as claimed in claim 9, wherein an edge of one of the plurality of patterns is touched by a touch object (figures 1 and 2 show how the touch object of the pen touches the pattern of the coating tile 231 via the protection layer used to protect from impact of the touch as given in paragraph 0063).
Claims 3, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US Patent Publication 2016/0320803 in view of Cha et al., US Patent Publication 2015/0018045, further in view of Song et al., US Patent Publication 2016/0172428.
Regarding claim 3, Oh et al. and Cha et al. teach the touch display device as claimed in claim 1. Oh et al. and Cha et al. do not teach the touch display device wherein the plurality of patterns 15are recesses. Song et al. teaches the touch display device wherein the plurality of patterns 15are recesses (figure 5 shows bend patterns 300 to be recessed). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the bend patterns taught by Song et al. into the system of Oh et al. and Cha et al. The rationale to combine would be to reduce the paragraphs 0093-0094 of Song et al.).
Regarding claim 6, Oh et al. and Cha et al. teach the touch display device as claimed in claim 1. Oh et al. and Cha et al. do not teach the device wherein the at least one of the plurality of touch units includes an opening and a touch enclosing part enclosing the opening. Song et al. teaches the device wherein the at least one of the plurality of touch units includes an opening and a touch enclosing part enclosing the opening (parts of the touch electrode pad used to detect touch in a mesh as given in paragraph 0084 and depicted to be X-shaped as given in figure 23C of Applicant’s disclosure). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the bend patterns taught by Song et al. into the system of Oh et al. and Cha et al. The rationale to combine would be to reduce the bend stress using a number of bend patterns and types of the bend patterns that is not limited (paragraphs 0093-0094 of Song et al.).
Regarding claim 11, Oh et al. and Cha et al. teach the touch display device as claimed in claim 9. Oh et al. and Cha et al. do not teach the touch display device wherein the plurality of patterns 15are recesses. Song et al. teaches the touch display device wherein the plurality of patterns 15are recesses (figure 5 shows bend patterns 300 to be recessed). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the bend patterns taught by Song et al. into the system of Oh et al. and Cha et al. The rationale to combine would be to reduce the bend stress using a number of bend patterns and types of the bend patterns that is not limited (paragraphs 0093-0094 of Song et al.).
Regarding claim 14, Oh et al. and Cha et al. teach the touch display device as claimed in claim 9. Oh et al. and Cha et al. do not teach the device wherein the at least one of the plurality of touch units includes an opening and a touch enclosing part enclosing the opening. Song et al. teaches the device wherein the at least one of the plurality of touch units includes an opening and a touch enclosing part enclosing the opening (parts of the touch electrode pad used to detect touch in a mesh as given in paragraph 0084 and depicted to be X-shaped as given in figure 23C of Applicant’s disclosure). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the bend patterns taught by Song et al. into the system of Oh et al. and Cha et al. The rationale to combine would be to reduce the bend stress using a number of bend patterns and types of the bend patterns that is not limited (paragraphs 0093-0094 of Song et al.).
Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. 
Applicant contends that the terminal disclaimer filed overcomes the double patenting rejection. The examiner agrees. The rejection has been withdrawn.
Applicant contends that the claims are allowable as the cited prior art does not teach or suggest the amended features of the pattern being touchable from the outside. The examiner disagrees. These features were not previously claimed but have now been appropriately rejected above in view of Cha et al. As the patterns are given to be in a different layer in Oh, moving them to the top would merely be an In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Applicant contends that Yoo fails to disclose and teach that “at least one of the plurality of touch units partially overlaps with at least one of the plurality of patterns of the cover window layer” as recited in claim 1 as the electrode wires 115 corresponds to the touch screen panel 150 of Oh and not the pattern of the cover window layer. The examiner disagrees. By definition, a wire pattern is a pattern and a touch enclosing part is a touch unit. Thus, the combined functionality being similar to the touch panel of Oh does not affect the functionality of each element separately. However, in the interest of simplifying the overall rejection, the limitations have been rejected above in view of Cha et al. in order to encompass both these limitations and the newly amended limitations.
Applicant contends that Nam fails to disclose and teach “an area of at least one of the plurality of touch units is greater than an area of at least one of the plurality of patterns” as recited in claim 9 as the upper transparent electrode 222 and the dummy pattern 226 are similar to the touch screen panel 150 of Oh, rendering the feature to be non-obvious. The examiner disagrees. By definition, a dummy pattern is a pattern and an electrode is a touch unit. Thus, the combined functionality being similar to the touch panel of Oh does not affect the functionality of each element separately. However, in the interest of simplifying the overall rejection, the limitations have been rejected above in view of Cha et al. in order to encompass both these limitations and the newly amended limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricks et al., U S Patent Publication 2007/0085837 teaches a flexible display with bend patterns as given.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/PARUL H GUPTA/Primary Examiner, Art Unit 2627